FILED
                                                                         Oct 08 2019, 8:33 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Neal F. Eggeson, Jr.                                       Sharon L. Stanzione
Eggeson Privacy Law                                        Alan M. Kus
Fishers, Indiana                                           Johnson & Bell, P.C.
                                                           Crown Point, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Amanda Henry,                                              October 8, 2019
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           19A-CT-1256
        v.                                                 Appeal from the Lake Superior
                                                           Court
Community Healthcare System                                The Honorable John M. Sedia,
Community Hospital,                                        Judge
Appellee-Defendant                                         Trial Court Cause No.
                                                           45D01-1811-CT-803



Baker, Judge.




Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019                              Page 1 of 9
[1]   Amanda Henry appeals the trial court’s order dismissing the complaint she filed

      against Community Healthcare System Community Hospital (Community)

      after a Community employee allegedly provided Henry’s medical records to the

      employee’s spouse, who happened to be Henry’s employer. Henry argues that

      (1) while HIPAA does not contain a private right of action, it can form the basis

      of a duty and/or standard of care; (2) the trial court erroneously found that

      Indiana does not recognize the tort of public disclosure of private information;

      and (3) dismissal was improper where there were multiple viable negligence-

      based claims implicated by the complaint. Finding that Henry has one or more

      claims that should have survived dismissal, we reverse and remand for further

      proceedings.


                                                      Facts     1




[2]   On March 1, 2018, Henry received medical treatment at Community Hospital

      in Munster. As part of her treatment, she underwent radiographic imaging.

      Three days later, Henry’s employer showed her digital images of her X-rays on

      the employer’s cell phone. Henry later learned that her employer is married to

      the radiologic technician who performed her radiographic imaging.


[3]   On October 24, 2018, Henry filed a complaint against Community. The

      relevant portions of the complaint read as follows:




      1
        We held oral argument in Indianapolis on September 23, 2019. We thank counsel for both parties for their
      truly superb oral and written presentations.

      Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019                             Page 2 of 9
              3.       On March 1, 2018, plaintiff received medical care at
                       Community.


              4.       Community owes a duty to protect the privacy, security,
                       and confidentiality of health records generated or
                       maintained by providers within its network.


              5.       At some point between March 1, 2018 and March 4, 2018,
                       a Community workforce member shared plaintiff’s
                       protected health information with the workforce member’s
                       spouse.


              6.       On March 4, 2018, the workforce member’s spouse
                       showed plaintiff digital images (contained in the spouse’s
                       cellular telephone) of plaintiff’s March 1, 2018 x-ray films.


                                                        ***


              11.      As a direct and proximate result of the above-described
                       acts of Community and of Community’s workforce
                       member, plaintiff has suffered damages for which
                       Community is liable.


      Appellant’s App. Vol. II p. 10-11 (emphases omitted). Community filed an

      answer denying the allegations.


[4]   On April 17, 2019, Community moved to dismiss the complaint pursuant to

      Indiana Trial Rule 12(B)(6). Henry responded the same day. The trial court

      held a hearing on the motion to dismiss on June 3, 2019, and entered an order

      dismissing the complaint the next day. The trial court found that because the

      motion to dismiss was filed after the pleadings were closed, the motion should

      Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019              Page 3 of 9
be treated as a motion for judgment on the pleadings pursuant to Trial Rule

12(C). In relevant part, the trial court found as follows:


        Here, the question is quite simple: Does Henry have a right of
        action against Community on the facts she alleges?


        It has long been held that no private action exists under HIPAA,
        found at 42 U.S.C. § 1320(d), and its implementing regulations[.]


        As to Henry’s claim under the Public Disclosure Privacy Act, the
        very recent case of [F.B.C. v. MDwise, Inc., 122 N.E.3d 834 (Ind.
        Ct. App. Apr. 16, 2019), trans. pending,] held:


                 . . . [t]he tort of Disclosure has not yet been
                 recognized in Indiana. . . . In Doe v. Methodist
                 Hospital, the Indiana Supreme Court declined to
                 adopt [the tort of private disclosure of public facts
                 (“Disclosure”)], which is a sub-tort of invasion of
                 privacy, as an actionable claim. 690 N.E.2d 681,
                 693 (Ind. 1997). The Court recognized that while
                 neighboring states have adopted a more liberal
                 Disclosure standard, it was not persuaded to adopt
                 Disclosure as a cognizable claim in Indiana. Id. at
                 692-93. See also Felsher v. University of Evansville, 755
N.E.2d 589, 593 (Ind. 2001).


        It is therefore ordered, adjudged and decreed by the Court as
        follows:


                 1.       The Motion to Dismiss of [Community] is granted.

                 2.       This case is ordered dismissed with prejudice.




Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019          Page 4 of 9
      Appealed Order p. 2-3 (emphasis and citation in original omitted). Henry now

      appeals.


                                     Discussion and Decision
[5]   As noted above, the trial court treated Community’s motion to dismiss as a

      motion for judgment on the pleadings pursuant to Indiana Trial Rule 12(C).2

      We apply a de novo standard of review to a ruling on a motion for judgment on

      the pleadings. Murray v. City of Lawrenceburg, 925 N.E.2d 728, 731 (Ind. 2010).

      When evaluating such a motion, we must accept as true the well-pleaded

      material facts alleged in the complaint. Consol. Ins. Co. v. Nat’l Water Servs.,

      LLC, 994 N.E.2d 1192, 1196 (Ind. Ct. App. 2013). A Rule 12(C) motion is

      granted only where it is clear from the face of the complaint that under no

      circumstances could relief be granted. Id. A complaint will withstand a motion

      for judgment on the pleadings if it states any set of allegations, no matter how

      inartfully pleaded, upon which the trial court could have granted relief. Tony v.

      Elkhart Cty., 851 N.E.2d 1032, 1035 (Ind. Ct. App. 2006).


[6]   Community attempts to frame this case under the Health Insurance Portability

      and Accountability Act (HIPAA) and the Indiana Access to Health Care

      Records Statute (IAHRS), arguing that there is no private right of action under




      2
        Henry argues that nothing in the rules provides for this procedure. She maintains that the motion to
      dismiss should have been denied as untimely and that Community should have then had to file a motion for
      judgment on the pleadings. As everyone would have ended up in the same place had that occurred, we will
      join the trial court in considering the matter as a ruling on a motion for judgment on the pleadings for the
      sake of judicial economy and efficiency.

      Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019                               Page 5 of 9
      either statute. This framing is a red herring, however, inasmuch as Henry

      agrees that there is no private right of action and is not attempting to assert one.


[7]   Instead, Henry argues that HIPAA may be used to establish the standard of

      care in a common law negligence action. To ensure that litigants are not

      enabled to make an end-run around the lack of a private right of action under

      HIPAA, Community argues that there must first be a common law duty. We

      agree.


[8]   There is an age-old recognition that medical providers owe a duty of

      confidentiality to their patients. While this duty is now codified by statute in

      Indiana, that does not change the historical recognition of the duty at common

      law.3 See Schlarb v. Henderson, 211 Ind. 1, 4, 4 N.E.2d 205, 206 (1936)

      (acknowledging, in the context of doctor-patient privilege, that there was a

      “common-law rule before the statute” to ensure open communication “without

      the danger of publicity concerning such private and intimate affairs”); Springer v.

      Byram, 137 Ind. 15, 36 N.E. 361, 363 (1894) (observing that communications

      made by a patient to a doctor are “intended to be private and confidential, and

      can never be divulged without the consent of the patient”). This common law

      duty finds support in the ethical rules governing the medical profession. See




      3
       We acknowledge the caselaw providing that, in the context of the doctor-patient privilege in our judicial
      system, the privilege did not exist at common law and is, instead, a statutory creation of the legislature. E.g.,
      Terre Haute Reg’l Hosp., Inc. v. Trueblood, 600 N.E.2d 1358 (Ind. 1992). But we do not believe that the
      existence of this privilege in the context of our judicial system has any bearing on the historical duty of
      confidentiality owed by medical providers to their patients.

      Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019                                   Page 6 of 9
      Canfield v. Sandock, 563 N.E.2d 526, 529 and 529 n.2 (Ind. 1990) (observing that

      “the ethical rules of the medical profession . . . prohibit disclosure of

      confidential information in non-judicial settings” and that the “Hippocratic

      Oath imposes on physicians a duty to maintain confidences acquired in their

      professional capacity”); see also Am. Med. Ass’n, Code of Medical Ethics

      Opinion 3.2.1, https://www.ama-assn.org/delivering-

      care/ethics/confidentiality (stating that physicians “have an ethical obligation

      to preserve the confidentiality of information gathered in association with the

      care of the patient”); Vargas v. Shepherd, 903 N.E.2d 1026, 1031-32 (Ind. Ct.

      App. 2009) (acknowledging argument that medical providers assume a duty to

      abide by ethical guidelines, including obtaining patient consent before

      disclosing any medical information, and assuming without deciding that such a

      duty exists).


[9]   We have little trouble concluding, based on the above authority, that there is—

      and, in modern times, always has been—a common law duty of confidentiality

      owed by medical providers to their patients. And it is necessarily true that if a

      duty exists, a breach of that duty is also possible. Indeed, this Court has more

      than once considered a claim that a medical provider negligently or recklessly

      disseminated a patient’s confidential information, finding that such a claim

      sounds in ordinary negligence rather than in medical malpractice. G.F. v. St.

      Catherine Hosp., Inc., 124 N.E.3d 76, 86-88 (Ind. Ct. App. 2019), trans. denied;

      H.D. v. BHC Meadows Hosp., Inc., 884 N.E.2d 849, 855-56 (Ind. Ct. App. 2008);

      see also Reply Br. p. 15 n.4 (citing to multiple cases from other states showing


      Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019         Page 7 of 9
       that torts related to medical privacy breaches are well established based on an

       underpinning of the public policy goal of protecting physician-patient

       communications).


[10]   Having found that a common law duty exists, we have little trouble agreeing

       with a sister court that “HIPAA and its implementing regulations may be

       utilized to inform the standard of care” in tort claims related to alleged breaches

       of the duty of confidentiality owed by medical providers to their patients. Byrne

       v. Avery Ctr. for Obstetrics & Gynecology, P.C., 102 A.3d 32, 49 (Conn. 2014).


[11]   Under Indiana’s liberal notice pleading standard, we find that Henry’s

       complaint includes the operative facts necessary to make a negligence-based

       claim against Community. See ARC Constr. Mgmt., LLC v. Zelenak, 962 N.E.2d
692, 697 (Ind. Ct. App. 2012) (holding that “[u]nder Indiana’s notice pleading

       system, a pleading need not adopt a specific legal theory of recovery to be

       adhered to throughout the case”). Specifically, the complaint alleged a duty to

       protect the privacy, security, and confidentiality of her health records, a breach

       of that duty by Community’s employee when the employee shared Henry’s x-

       rays with employee’s spouse, and resulting damages, if any. Under these

       circumstances, it was erroneous to grant Community’s motion for judgment on




       Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019        Page 8 of 9
       the pleadings because it is not clear from the face of the complaint that under no

       circumstances could relief be granted.4, 5


[12]   The judgment of the trial court is reversed and remanded for further

       proceedings.


       Kirsch, J., and Crone, J., concur.




       4
        Because we find that the complaint survives dismissal based on medical providers’ common law duty of
       confidentiality, we need not and will not discuss Henry’s other claims implicated by the complaint, including
       public disclosure of private facts and other negligence-based claims. On remand, Henry is free to pursue
       whichever theories of the case she chooses so long as they stem from the operative facts pleaded in her
       complaint.
       5
         If this litigation continues, at some point, Henry will have to show that she sustained damages as a result of
       the alleged breach of confidentiality, whether in the context of a negligence-based claim or an invasion of
       privacy claim. We note that the Restatement (Second) of Torts indicates that, for an invasion of privacy
       claim, damages can include (1) the harm to the plaintiff’s privacy interest itself; (2) the plaintiff’s mental
       distress; and (3) special damages. Restatement (Second) of Torts § 652H.
       If, in the context of a negligence-based claim, Henry cannot prove damages, we note that the Vargas Court, in
       similar circumstances, explained that the appropriate remedy would be “a complaint to the medical licensing
       board or professional organization.” 903 N.E.2d at 1032.

       Court of Appeals of Indiana | Opinion 19A-CT-1256 | October 8, 2019                                  Page 9 of 9